Citation Nr: 1432192	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-39 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back injury.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for a bilateral leg disability, also claimed as a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971 with combat service in the Republic of Vietnam.  He is a recipient of the Combat Infantry Man badge and the Purple Heart medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the claims file is currently held by the RO in Little Rock, Arkansas.

The issue of entitlement to service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a back injury was initially denied in an unappealed September 1989 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in a May 1994 administrative decision.

2.  The evidence received since the May 1994 administrative decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  A chronic lumbar spine disability, currently diagnosed as spondylolisthesis with degenerative joint changes and narrowing of the neural foramina, was not present in service or until years thereafter and is not etiologically related to active duty service. 
4.  The Veteran does not have a right ear hearing loss disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for service connection for a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  A chronic lumbar spine disability was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A right ear hearing loss disability was not incurred or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a back injury was initially denied in a September 1989 rating decision.  The RO determined that a back condition was not present in service and the evidence did not establish a current disability.  The Veteran had not submitted any medical evidence in support of his claim and failed to appear for a scheduled VA orthopedic examination.  The Veteran did not appeal the September 1994 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen the claim and was most recently denied in a May 1994 administrative decision.  The evidence received since the May 1994 rating decision includes treatment records and an April 2009 VA examination report documenting a current chronic lumbar disability, as well as the Veteran's statements describing the injuries to his low back during service.  This medical and lay evidence is new and it was not previously considered and material as it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for a back injury is granted.  


Service Connection and Reopened Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as hearing loss (as an organic disease of the nervous system) and arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Reopened Claim for Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to injuries during active duty.  In statements provided throughout the claims period, he reported that he injured his low back during service due to repetitive jumps out of a helicopter with heavy equipment. 

The first element of service connection, a current disability, is clearly demonstrated in this case.  Private treatment records and a June 2001 MRI show findings of lumbar spondylosis, disc bulges, a lumbar strain, and radiculopathy.  The Veteran was also diagnosed with spondylolisthesis with chronic degenerative joint changes and narrowing of the neural foramina upon VA examination in April 2009.  A chronic lumbar spine condition is therefore established. 

The Board also finds the record establishes an in-service injury.  Service records are negative for complaints or treatment pertaining to the low back and the Veteran's spine was normal at the September 1971 separation examination.  However, the Veteran reports that he injured his back during multiple helicopter jumps while serving in Vietnam and the record contains a May 2008 statement from a fellow serviceman who remembers the Veteran injuring his back.  The Veteran is in receipt of the Combat Infantryman Badge based on combat service in Vietnam and he is competent to report injuries that occurred during service.  The Board therefore finds that injuries of the type described by the Veteran are consistent with the circumstances of his combat service in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2002) (when a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service).  

As the combat presumption contained in 38 U.S.C.A. § 1154(b) is applicable to the current case, the Board must also determine whether the Veteran incurred the claimed disability, not merely an injury, while in combat.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012)  (the Board is required to apply the section 1154(b) presumption to the separate question of whether a veteran also suffered a permanent disability while on active duty).  The Veteran has the right to invoke the 38 U.S.C.A. § 1154(b) presumption in order to show both the cause of a disability and that he incurred the disability itself while in service.  Id at 999, quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004) (emphasizing the distinction between the cause of a veteran's disability and the disability itself).  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  In this case, the Board finds that the record contains clear and convincing evidence that the Veteran did not acquire a chronic low back disability during active service, and the combat presumption of 1154(b) pertaining to the in-service incurrence of the claimed disability is rebutted.  

The competent lay and medical evidence does not indicate the onset of a chronic back disability during active duty service.  The Veteran contends that his current back condition is the result of injuries incurred during service, but service records are absent for findings, treatment, or injuries of the low back and he did not report any back problems during the September 1971 separation examination.  Treatment records document complaints of "off and on" back pain since service, but the Veteran has not alleged the presence of continuous low back pain since active duty.  There is also no medical evidence of treatment for a back problem until June 2001, though the Veteran has also reported incurring a work-related lumbar injury in 1985.  The record also contains a medical opinion against the finding of a chronic back condition during service; based on review of the complete claims file and the Veteran's statements, the April 2009 VA examiner concluded that the Veteran experienced a lumbar strain during service that did not result in any residual disability.  The Veteran's current back complaints were instead etiologically due to intervening back injuries.  In light of the negative service records, the Veteran's characterization of his back pain as only occurring intermittently, the intervening back injury, and the opinion of the April 2009 VA examiner, the Board finds that the record contains clear and convincing lay and medical evidence against a conclusion that a chronic back disability was present during service.  The combat presumption contained within 38 U.S.C.A. § 1154(b) is rebutted and the Board must now determine whether a relationship exists between the Veteran's delayed onset back disability and his injury during active duty.
 
The Board finds that the weight of the evidence is against a nexus between the Veteran's low back disability and in-service injury.  Service records do not establish a nexus; as noted above, they do not support a finding of a chronic back condition during service and the Veteran's spine was normal at the separation examination in September 1971.  Furthermore, there is no medical evidence of back problems until many years after the Veteran's discharge.  While service connection is available on a presumptive basis for arthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309, in this case there is clearly no evidence of arthritis within a year from the Veteran's separation and service connection on a presumptive basis is not warranted.  The Veteran has also reported incurring a work-related back injury in 1985 and private treatment records note that the injury was of sufficient severity to result in a nine month absence from work. 

The only medical opinion of record addressing the etiology of the Veteran's disability also weighs against the claim.  As noted above, a VA examiner rendered an opinion against the Veteran's claim in April 2009.  Based on the lay and medical evidence in the claims file, the VA examiner concluded that the Veteran's current back disorder was the result of intervening traumas in the years after service and was not the result of his reported in-service back injury.  The examiner also noted that the type of injury described by the Veteran and the post-service medical records were not consistent with the finding of a chronic disability due to service.  The VA examiner's opinion was rendered based on a complete review of the evidence of record and an accurate history as reported by the Veteran.  It also included a well-reasoned rationale and included specific reference to evidence in the claims file.  The Board finds that this medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has also considered the Veteran's statements regarding the etiology of his back disability.  Service connection is possible for certain chronic disabilities, including arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since active duty service; as noted above, he has reported intermittent back pain since service that occurred "off and on."  As for the Veteran's statements connecting his current back problems to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a lumbar spine disability which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007) (lay persons not competent to diagnosis cancer).  The Veteran is competent to report observable symptoms, such as the onset of back pain, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the Board has found clear and convincing evidence sufficient to rebut the combat presumption in 38 U.S.C.A. § 1154(b) regarding the presence of a chronic back condition during service.  In addition, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  The weight of the competent evidence is also against a finding that the current lumbar spine disability is related to active duty, to include the injuries reported by the Veteran.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss as it was incurred due to combat noise exposure.  Service personnel records confirm the Veteran's combat service in Vietnam, but the Board finds that the evidence demonstrates that he does not have a right ear hearing loss disability for VA purposes.

The Veteran has complained of difficulty hearing his wife and speakers he cannot see.  Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013).  

The Veteran was diagnosed with borderline right ear hearing loss during an April 2002 audiological appointment at the Houston VA Medical Center (VAMC) and upon VA examination in April 2002.  Audiogram results did not demonstrate hearing loss sufficient for a disability under VA regulations.  Similar audiogram results were noted at a VA examination in February 2005 and the examiner specifically found that the Veteran did not meet the criteria for a VA hearing loss disability.  Thus, the competent medical evidence establishes that the Veteran does not meet the criteria for a diagnosis of right ear hearing loss under 38 C.F.R. § 3.385.

The Veteran is competent to report symptoms such as decreased hearing in the right ear, but he is not competent to diagnose hearing loss for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board finds that the objective medical evidence outweighs the Veteran's lay statements regarding the presence of a right ear hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Veteran not competent to diagnose cancer; whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board).  Therefore, service connection is not possible for a hearing loss disability of the right ear and a current disability is not demonstrated.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim to reopen service connection for a back injury, additional notice or assistance is not required.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

With respect to the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2002 and August 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the April 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a back injury is granted.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

The Board finds that additional development is necessary with respect to the claim for entitlement to service connection for a bilateral leg disability.  The Veteran contends that he incurred a shrapnel injury to the right leg during service as well as bilateral knee disabilities due to repeated jumps out of helicopters while in Vietnam.  A VA examination was conducted in October 2009, but the Board finds that the examination and medical opinion are not adequate.  The examination was limited to the Veteran's knees and did not include a discussion of the claimed shrapnel residuals.  Additionally, the only rationale provided for the VA examiner's medical opinion was the absence of complaints in the Veteran's service and VA records.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds that the October 2009 VA examination and medical opinion are not adequate and a remand is required by the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion in this case.  After physically examining the Veteran and reviewing the complete claims file, the examiner should offer an opinion addressing the following:

a)  Whether the Veteran has any currently present bilateral leg and/or bilateral knee disabilities; 

b)  And if so, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present bilateral leg and/or knee disabilities were incurred due to any incident of active duty service. 

The record establishes that the Veteran incurred numerous traumas to his legs and knees through his participation in multiple helicopter jumps while on combat service in Vietnam.  He also incurred a shrapnel wound to the right lower leg and is service-connected for a residual a scar of the leg.  The record establishes that he has been diagnosed with peripheral vascular disease of the bilateral lower extremities.

The bases for all opinions expressed should also be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


